Case 3:20-cv-00549-GCS Document 90 Filed 02/17/21 Page 1 of 3 Page ID #572




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JOSHUA HOSKINS,                             )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )         Case No. 3:20-cv-00549-GCS
                                             )
 J. RUETER, et al.,                          )
                                             )
                  Defendants.                )



                           MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Now before the Court is Hoskins’s motion to substitute magistrate judge showing

good cause, which the undersigned construes as a motion for recusal. (Doc. 89).

Specifically, Hoskins contends that the undersigned will not consider relevant evidence

demonstrating that the grievance process was unavailable to him regarding the

exhaustion issue in this case, and he believes he will not be able to succeed on the merits

of this case because of the undersigned’s previous rulings in this case and in other cases.

Based on the following, the Court DENIES the motion.

        A federal judge must recuse himself in two situations. Under 28 U.S.C. § 455(a), a

judge must disqualify himself “in any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. § 455(a). “The standard in any case for a § 455(a)

recusal is whether the judge’s impartiality could be questioned by a reasonable, well-

informed observer.” In re Hatcher, 150 F.3d 631, 637 (7th Cir. 1998). In Hook v. McDade, 89


                                         Page 1 of 3
Case 3:20-cv-00549-GCS Document 90 Filed 02/17/21 Page 2 of 3 Page ID #573




F.3d 350, 354 (7th Cir. 1996), the court stated that § 455(a) “asks whether a reasonable

person perceives a significant risk that the judge will resolve the case on a basis other

than the merits. This is an objective inquiry.” It is well established that, “unless there are

exceptional circumstances, judicial rulings are grounds for appeal, not disqualification.”

Id. at 355.

        Under § 455(b)(1), a judge must recuse himself if “he has a personal bias or

prejudice concerning a party.” To disqualify a judge under this provision, the party must

prove bias “by compelling evidence” and “[t]he bias or prejudice must be grounded in

some personal animus or malice that the judge harbors . . . of a kind that a fair-minded

person could not entirely set aside when judging certain persons or causes.” Grove Fresh

Distribs., Inc. v. John Labatt, Ltd., 299 F.3d 635, 640 (7th Cir. 2002) (internal quotation marks

omitted).

        Hoskins’s motion satisfies neither of these requirements. As to potential

disqualification under § 455(a), the only ground offered by Hoskins appears to be his

disappointment with recent rulings of the Court. As stated above, however, that is

insufficient. Regarding disqualification under § 455(b)(1), Hoskins has not alleged an

appearance of bias. Nor has he alleged actual bias, such as personal animus or malice on

the part of the judge, which is typically required to establish personal bias or prejudice.

See, e.g., 28 U.S.C. § 144 (establishing procedure to recuse judge based on personal bias or

prejudice through the filing of an affidavit stating “the facts and reasons for the belief

that bias or prejudice exists[.]” See also United States v. Balistreri, 779 F.2d 1191, 1201 (7th

Cir. 1985)(noting that phrase “personal bias or prejudice” in Section 144 has the same


                                           Page 2 of 3
Case 3:20-cv-00549-GCS Document 90 Filed 02/17/21 Page 3 of 3 Page ID #574




meaning as that found in Section 455(b)(1)), overruled on other grounds by, Fowler v.

Butts, 829 F.3d 788, 793 (7th Cir. 2016)(holding that a district court’s decision regarding

recusal under Section 455(a) can be vindicated on appeal like a recusal decision under

Section 455(b)). The Court’s previous rulings do not constitute bias. Further, the

undersigned has no bias or prejudice concerning Hoskins.

       As such, the Court DENIES Hoskins’s motion to substitute magistrate judge

showing good cause. (Doc. 89). The Court notes that it does not view this as a motion to

withdraw consent to magistrate judge jurisdiction. To the extent that is what Hoskins

intends, Hoskins should file a motion so stating and the motion will be decided by a

District Judge.


       IT IS SO ORDERED.                                               Digitally signed
                                                                       by Judge Sison 2
                                                                       Date: 2021.02.17
       Dated: February 17, 2021.                                       14:08:00 -06'00'
                                                       ______________________________
                                                       GILBERT C. SISON
                                                       United States Magistrate Judge




                                        Page 3 of 3
